DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites the acronym ASMT. While there is a definition for this acronym in the specification, it should be accompanied by the full name at its first occurrence inf the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite an acetyl serotonin O-methyl transferase (ASMT) expression promoter, a melatonin synthesis promoter, an antioxidant, and compositions comprising each of these components, where the only component recited in the ASMT expression promoter, a melatonin synthesis promoter, or antioxidant is ectoine or a pharmaceutically acceptable salt thereof. This judicial exception is not integrated into a practical application because ectoine is a naturally occurring compound. Graf et al. detail that ectoine occurs widely in aerobic, chemoheterotropic, and halophilic organisms (see Clinics in Dermatology 2008 26:326-333, especially page 326 first column). Claims 1-7 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other specific ingredient is required. Dependent claims 8 and 10-13 recite the composition comprising ectoine or a pharmaceutically acceptable salt thereof as a food or cosmetic. These recitations could imply the presence of an additional ingredient. These recitations also do not amount to a markedly different product than the naturally occurring ectoine because water can be present as a carrier where the resulting composition can be applied to the skin as a “cosmetic” or can be consumed as a “food”. In addition, water is a naturally occurring compound that is present in the organisms in which the ectoine naturally occurs. Thus ectoine in combination with water does not alter the characteristics of ectoine from its naturally occurring counterpart.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Graf et al. as evidenced by Rau et al. (US PGPub No. 2013/003563).
Graf et al. disclose a cosmetic composition that includes ectoine as an ingredient at 0.5 wt%, 1 wt%, 2 wt% or 5 wt% (see page 328 first column first full paragraph- last paragraph and figures 4-5). The instant specification details in example 2 that a 0.02 wt% concentration of ectoine is sufficient to induce ASMT gene expression which is classified as a category of action embraced by the recitation ASMT expression (see instant specification paragraph 19). In addition, the instant specification and claims set forth ectoine as their envisioned active compound that is an ASMT expression promoter, a melatonin synthesis promoter, and an antioxidant (see paragraph 20). Rau et al. also identify ectoine as an antioxidant (see paragraph 97). Claims 7 and 9 recite intended uses for compositions that comprise ectoine as an active ingredient. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here ectoine is capable of acting as an antioxidant, as detailed by Rau et al.; therefore the intended use limitation is met. Thus claims 1-13 are anticipated by Graf et al. as evidenced by Rau et al.
 
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorel (FR 2894810) as evidenced by Rau et al.
Thorel discloses a cosmetic composition that includes ectoine as an ingredient at 0.02 wt% (see lines 18-21 and formula 3). The instant specification details in example 2 that a 0.02 wt% concentration of ectoine was the best performing of those tested in the induction of ASMT gene expression which is classified as a category of action embraced by the recitation ASMT expression (see instant specification paragraph 19). In addition, the instant specification and claims set forth ectoine as their envisioned active compound that is an ASMT expression promoter, a melatonin synthesis promoter, and an antioxidant (see paragraph 20). Rau et al. also identify ectoine as an antioxidant (see paragraph 97). Claims 7 and 9 recite intended uses from compositions that comprise ectoine as an active ingredient. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here ectoine is capable of acting as an antioxidant, as detailed by Rau et al.; therefore the intended use limitation is met. Thus claims 1-13 are anticipated by Thorel as evidenced by Rau et al.
 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615